COURT OF APPEALS
                             SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                                NO. 02-14-00357-CV

Granite Re Inc.                           §    From the 355th District Court

                                          §    of Hood County (C2014036)
v.
                                          §    April 23, 2015

Jay Mills Contracting Inc.                §    Opinion by Justice Gabriel

                        JUDGMENT ON REHEARING

      After reviewing appellant Granite Re Inc.’s motion for rehearing, we deny

the motion.    We withdraw our March 26, 2015 opinion and judgment and

substitute the following.

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s order. It is ordered that the trial court’s order

denying Granite Re Inc.’s motion to compel arbitration is reversed and the case

is remanded to the trial court for entry of an order compelling the parties’ dispute

to arbitration under the terms of the arbitration clause.

      It is further ordered that Appellee Jay Mills Contracting Inc. shall bear the

costs of this appeal, for which let execution issue.

                                      SECOND DISTRICT COURT OF APPEALS


                                      By /s/ Lee Gabriel
                                          Justice Lee Gabriel